Case 2:19-cv-01804-SJF-GRB Document 1 Filed 03/29/19 Page 1 of 3 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
GLORIA GREENE, on behalf of herself
And all others similarly situated,
                                                                     Case No.: 2:19-cv-1804
                                                  Plaintiff,

                    v.                                               NOTICE OF REMOVAL

ALLIED INTERSTATE, LLC,

                                                   Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

          Pursuant to 28 U.S.C. §§ 1331 and 1441 et seq., and 15 U.S.C. § 1692 et seq., Defendant

Allied Interstate, LLC ("Defendant"), hereby gives notice of removal of this cause of action,

under the caption Gloria Greene, on behalf of herself and all others similarly situated v. Allied

Interstate, LLC from the Supreme Court of the State of New York, County of Suffolk, under

Index No.: 619756/2018 (“State Court Action”) to the United States District Court for the

Eastern District of New York. In support of removal, Defendant, by and through its attorneys,

states as follows:

          1.        On February 27, 2019, Defendant was served in this matter via service on its New

York registered agent. A copy of the Complaint was not served at this time on Defendant, nor

was it filed in the Supreme Court of the State of New York, County of Suffolk. (See state court

docket, attached hereto as Exhibit "A".) A true copy of the served Summons with Notice, Notice

of Electronic Filing, Exhibit A- Collection Letter and Affidavit of Service are attached hereto

and marked as Exhibit "B".




                                                           1
4648017v1
Case 2:19-cv-01804-SJF-GRB Document 1 Filed 03/29/19 Page 2 of 3 PageID #: 2



          2.   Pursuant to CPLR § 320(a), Defendant’s time to appear by serving an answer, a

notice of appearance of a motion which has the effect of extending the time to answer expires on

March 29, 2019.

          3.   This action is a civil action of which this Honorable Court has original

jurisdiction under 28 U.S.C. § 1331, and is one which may be removed to this Court by

Defendant pursuant to 28 U.S.C. § 1441(b) in that it presents a federal question, wherein Plaintiff

alleges violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et

seq. This Court is the proper district for removal because the Supreme Court of the State of New

York, Suffolk County is located within the jurisdiction of the United States District Court for the

Eastern District of New York.

          4.   As Defendant was served on February 27, 2019, this removal, which is filed

within 30 days thereof, is timely.

          5.   The undersigned is not aware of any other Defendants to these proceedings who

would be required to consent to removal.

          6.   The undersigned is not aware of any other documents that have been filed in this

matter.

          7.   Notice of this removal will be filed with the Supreme Court of the State of New

York, County of Suffolk and served on Plaintiff.

          8.   By virtue of this Notice of Removal of Action and the Notice filed in the Action,

Defendant does not waive its rights to assert any personal jurisdictional defenses or file other

pre-answer motions including Federal Rule of Civil Procedure 12 motions and/or motions to

compel arbitration as permitted by the Federal Rules of Civil Procedure.




                                             2
4648017v1
Case 2:19-cv-01804-SJF-GRB Document 1 Filed 03/29/19 Page 3 of 3 PageID #: 3



        WHEREFORE, Defendant requests that further proceedings in the Supreme Court of the

State of New York, County of Suffolk, be discontinued and that this action be removed in its

entirety to the United States District Court for the Eastern District of New York, which will then

assume full jurisdiction over this cause of action.

Dated: March 29, 2019                             By /s/ Michael T. Etmund_____________
                                                    Michael T. Etmund, NY REG # 5168331
                                                    Moss & Barnett, PA
                                                    150 South Fifth Street, Suite 1200
                                                    Minneapolis MN 55402-4129
                                                    Telephone: (612) 877-5000
                                                    Facsimile: (612) 877- 5050
                                                    Michael.Etmund@lawmoss.com

                                                      Aleksander Powietrzynski, Esq.
                                                      Winston & Winston, P.C.
                                                      708 Third Avenue, 5th Floor, Suite 142
                                                      New York, New York 10017
                                                      Tel: 212-922-9483
                                                      Alex@winstonandwinston.com
                                                      Attorneys for Defendant




                                              3
4648017v1
